Dismissed and Memorandum Opinion filed August 28, 2008







Dismissed
and Memorandum Opinion filed August 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00598-CV
____________
 
IN THE INTEREST OF R.S., a Child
 
 

 
On Appeal from the
310th District Court
Harris County, Texas
Trial Court Cause No.
2008-32563
 

 
M E M O R A N D U M   O P I N I O N
Appellant,
Erica Haywood, is attempting to appeal from an emergency temporary order for
child protection signed May 28, 2008, and from temporary orders signed June 3,
2008, in a suit seeking termination of her parental rights to the child, R.S. 
The clerk=s record in this appeal was filed July 31, 2008.  According to the record,
no final judgment has been rendered in the termination suit.  




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  No statute grants an
interlocutory appeal of temporary orders such as those at issue here.  In fact,
the Texas Family Code specifically precludes the interlocutory appeal of
temporary orders in suits affecting the parent-child relationship.  See Tex. Fam.Code Ann. ' 105.001(e) (Vernon 2006); In the
Interest of N.J.G., 980 S.W.2d 764, 767 (Tex. App.CSan Antonio 1998, no pet.).
On
August 6, 2008, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed for want of jurisdiction.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
28, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.